           Case 1:19-cv-06284-ALC Document 46 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
TRAORE,                                                               :
                                                                      :             7/28/2020
                                            Plaintiff,                :
                                                                      :   19-cv-06284 (ALC)
                 -against-                                            :
                                                                      :   ORDER
LEWIS-ROBINSON, ET AL.,                                               :
                                                                      :
                                            Defendants.               :
                                                                      :
--------------------------------------------------------------------- x
ANDREW L. CARTER, JR., District Judge:

         By Order dated July 14, 2020, the Court directed all Defendants to serve Mr. Traore with

previously filed pre-motion conference letters regarding anticipated motions to dismiss by July 17,

2020. ECF No. 42. When Defendant Willows Men Homeless Shelter had not filed proof of service

by the ordered date, the Court issued a further Order on July 22, 2020 directing Defendant Willows

Men Homeless Shelter to do so by July 23, 2020. ECF No. 44. On July 27, 2020, Defendant

Willows Men Homeless Shelter filed proof that it had served Plaintiff with its previously filed pre-

motion conference letter. ECF No. 45.

         To permit Mr. Traore the opportunity to respond to the pre-motion conference letter served

by Defendant Willows Men Homeless Shelter, it is hereby ORDERED that:

     1. The August 4, 2020 11:00 a.m. pre-motion conference is adjourned.

     2. The pre-motion conference is re-set for August 13 at 11:00 a.m. The Parties are directed

         to call in to the Court at that date and time at (888) 363-4749 (access code: 3768660).

     3. Mr. Traore may file a written response to the pre-motion conference letter by Defendant

         Willows Men Shelter on or before August 6, 2020.
           Case 1:19-cv-06284-ALC Document 46 Filed 07/28/20 Page 2 of 2




The Court also directs counsel for Defendant Willows Homeless Shelter to update the Clerk of

the Court with current contact information, as the Court understands the information for counsel

listed on ECF, which is associated with Marshall, Conway & Bradley, P.C., is out of date. See

Local Civil Rule 1.3(d). Counsel should do this as soon as practicable, but no later than August 4,

2020.

         Defendants are directed to serve this Order on Mr. Traore at his current address, which Mr.

Traore indicated at the July 14, 2020 hearing, no later than July 30, 2020, and file proof of such

service by the same day.

SO ORDERED.

Dated:          New York, New York
                July 28, 2020

                                                      ____________________________________
                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge
